DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 02/08/2019.
Claims 1-12 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electric connection as stated in claim 11 and the urea connection as stated in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  For example, the reference characters A, X, and Y disclosed in claim 9.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the following phrases render claim 1 vague and indefinite:
The phrase “a crane arm or the like” renders claim 1 vague and indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d);
The phrase “attached to the tool implement” renders claim 1 vague an indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, the rotator arrangement is disclose to rotate between a crane arm and a hydraulic tool.  There is no mention of an implement.  For examining purposes, the phrase is interpreted as “attached to the hydraulic tool”;
The phrase “a bearing or the like” renders claim 1 vague and indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d); and
The phrase “characterized in that hydraulic couplings to provide the hydraulic tool with hydraulic fluid are arranged” renders claim 1 vague and indefinite because it is unclear what is being characterized.  The term 
The phrase “along the direction of the axial axis” renders claim 1 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, movement between the first and second attachment pieces is disclosed around an axis of rotation.  There is no mention of an axial axis.  For examining purposes, the phrase is interpreted as “along the direction of the axis of rotation”.
Regarding claim 4, the phrase “wherein hydraulic couplings” renders claim 4 vague and indefinite because it is unclear if this is a new or previously mentioned feature.  When a new feature is introduced, the feature should be preceded by “a”.  When a previous feature is being referred to, the feature should be preceded by "the" or "said".  Claim 4 is dependent of claim 1 and claim 1 discloses a pair of hydraulic couplies.  It is unclear if the hydraulic couplies in claim 4 is the same or different from claim 1.  For examining purposes, the phrase is interpreted as “wherein the rotator comprises another pair of hydraulic couplings”.
Regarding claim 4, the phrase “substantially parallel to the axis of rotation via or through the rotor” also renders claim 4 vague and indefinite because it is unclear what is the axis of rotation via.  Claim 4 is dependent of claim 1 and claim 1 discloses a 
Regarding claim 5, the phrase “wherein hydraulic couplings” renders claim 5 vague and indefinite because it is unclear if this is a new or previously mentioned feature.  When a new feature is introduced, the feature should be preceded by “a”.  When a previous feature is being referred to, the feature should be preceded by "the" or "said".  Claim 5 is dependent of claim 1 and claim 1 discloses a pair of hydraulic couplies.  It is unclear if the hydraulic couplies in claim 5 is the same or different from claim 1.  For examining purposes, the phrase is interpreted as “wherein the rotator comprises another pair of hydraulic couplings”.
Regarding claim 8, the phrase “orthogonal to the axial axis” renders claim 8 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 8 is dependent of claim 1 and claim 1 discloses a movement between the first and second attachment pieces around an axis of rotation.  Claim 1 does not disclose an axial axis.  For examining purposes, the phrase is interpreted as “orthogonal to the axis of rotation”.
Regarding claim 9, the phrase “and the rotor attachment piece” renders claim 9 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 9 is dependent of claim 1 and claim 1 discloses a first attachment piece and a second attachment piece.  Claim 1 does not disclose a rotor attachment piece.  For examining purposes, the phrase is interpreted as “and one of the attachment pieces”.
Regarding claim 9, the phrase “orthogonal to the axial axis” also renders claim vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 9 is dependent of claim 1 and claim 1 discloses a movement between the first and second attachment pieces around an axis of rotation.  Claim 1 does not disclose an axial axis.  For examining purposes, the phrase is interpreted as “orthogonal to the axis of rotation”.
Regarding claim 11, the phrase “substantially parallel to the axis of rotation via or through the rotor” also renders claim 11 vague and indefinite because it is unclear what is the axis of rotation via.  Claim 11 is dependent of claim 1 and claim 1 discloses a rotational movement between the first and second attachment pieces around an axis of rotation.  It is unclear what further feature is included in the phrase “axis of rotation via”.  For examining purposes, the phrase is interpreted as “substantially parallel to the axis of rotation or through the rotor”.
Claims 2-3, 6-7, 10, and 12 are dependent of claim 1 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over reference Ekman (7311489) in view of reference Harr (2014/0030008).
Regarding claim 1, Ekman disclose a rotator arrangement (4) for providing a rotating movement between a crane arm (1) and a hydraulic tool (2), wherein the rotator arrangement (4) comprises:
a first attachment piece (5,16) arranged to be attached to the crane arm (1); 
a second attachment piece (7) arranged to be attached to the hydraulic tool (2);
a casing (6, 18, 20, 27) joining the first attachment piece (5, 16) to the second attachment piece (7),
wherein the casing (6, 18, 20, 27) is arranged to carry the loads of the hydraulic tool (2) and includes a bearing (6) allowing a first part (18) of the casing (6, 18, 20, 27) to rotate with respect to a second part (20) of the casing (6, 18, 20, 27);
a hydraulic rotation motor (23) arranged to provide a rotational movement between the first (5, 16) and the second (7) attachment pieces around an axis of rotation (A); and
a pair of hydraulic couplings (47) configured to provide the hydraulic tool (2) with hydraulic fluid,
wherein the pair of hydraulic couplings (47) are arranged facing the first attachment piece (5, 16) and substantially parallel to the axis of rotation (A), and

(Figure 1, 3, 4 and Column 2 lines 38-48, Column 2 lines 55-67 through Column 3 line 1-7, Column 3 lines 26-40)
However, Ekman does not disclose the hydraulic rotation motor comprising: stator; and a rotor arranged inside the stator and around the axis of rotation, wherein the hydraulic hoses to pass through the interior of both the rotor and stator.
Harr disclose a motor (10) comprising: stator (20); a rotor (30); and a swivel arrangement (40), wherein the rotor (30) is arranged inside the stator (20) so as to rotate with respect to the stator around the same axis of rotation (A), and wherein the swivel arrangement (40) is arranged within the rotor (30) so that pressure medium passes through the interior of both the rotor (30) and stator (20) along the direction of the axis of rotation (A). (Figure 3 and Page 1 paragraph 10, 12, 13)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the rotator of Ekman by incorporating the hydraulic motor as taught by Harr, since page 1 paragraph 3 of Harr states such a modification would provide operational reliability and bearing effectiveness.
When modifying Ekman in view of the Harr, the hydraulic couplings are interpreted to be arranged substantially parallel to the axis of rotation through at least a part of the rotor of the motor, the rotor is interpreted to be arranged at least partly inside 
Regarding claim 2, Ekman modified by Harr disclose a swivel connector (Ekman – 9) is arragned via which the hydraulic fluid to the hydraulic tool (Ekman – 2) is arranged to be provided, wherein the hydraulic couplings (Ekman – 47) being provided on a central portion of the swivel connector (Ekman – 9). (Ekman – Figure 4 and Column 2 lines 55-64, Column 5 lines 41-48)
Regarding claim 3, Ekman disclose the central portion of the swivel connector (9) is attached to the first attachment piece (5, 16), wherein the swivel connector (9) includes a swivel housing (10) arranged to house the central portion of the swivel connector (9), and wherein the swivel housing (10) is attached to the second attachment piece (7). (Column 4 lines 64-67 through Column 5 lines 1-5)
However, Ekman modified by Harr do not explicitly disclose the central portion of the swivel connector arranged to rotate with the rotor, and the swivel house to be rotationally connected to the stator.
It would have been obvious to the person of ordinary skill in the art at the time the invention as made to have the central portion of the swivel connector attached to the second attachment piece and the swivel housing attached to the first attachment piece, since it has been held that mere reversal of the essential working parts of a device involves only routine still in the art. [MPEP 2144.04 (VI-A)]  When making such a design choice and then modifying in view of Harr, the central portion of the swivel connected would be arranged to rotate with the rotor and the swivel house would be arranged to be rotationally connected to the stator.  On page 2 paragraph 11 of the Specification, the 
Therefore, it would have been prima facie obvious to modify Ekman and Harr to obtain the invention as specified in claim 3 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 4, Ekman modified by Harr disclose another pair of hydraulic couplings (47) to provide the hydraulic motor (Harr – 10) with hydraulic fluid, wherein the other pair of hydraulic couplings (47) are arranged facing the first attachment piece (Ekman – 5, 16) and substantially parallel to the axis of rotation (Ekman – A) or through the rotor (Harr – 30) of the motor (Harr – 10). (Ekman – Figure 3 and Column 3 lines 4-7, Column 5 lines 48-54)
Regarding claim 8, Ekman modified by Harr disclose a torque transmission unit (Harr – 80) is arranged to transmit a rotational movement provided by the motor (Harr – 10) between the first (Ekman – 5, 16) and second (Ekman – 7) attachment pieces, 
wherein the torque transmission unit (Harr – 80) transmitting said rotational movement without transmitting substantially axil and radial loads,
wherein the torque transmission unit (Harr – 80) comprises a connective element (Harr – 81, 82) arranged to slide in a mating radial track (Harr – 91, 92) extending in a radial direction orthogonal to the axis of rotation (Ekman – A) so as to provide a connection between the motor (Harr – 10) and one of the attachment pieces (Ekman – 5, 7, 16),

(Harr – Figure 2 and Page 1 paragraph 18, 20)
Regarding claim 9, Ekman modified by Harr disclose a torque transmission unit is arranged to transmit a rotational movement provided by the motor (Harr – 10) between the first (Ekman – 5, 16) and second (Ekman – 7) attachment pieces,
wherein the torque transmission unit comprises an intermediate element (Harr – 80) between the rotor (Harr – 30) and one of the attachment pieces (Ekman – 5, 7, 16),
wherein the intermediate element (Harr – 80) comprises a first set of engagement portions (Harr – 81, 82) that are arranged with a freedom of movement with respect to said rotor (Harr – 30) in a first direction that is orthogonal to the axis of rotation (Ekman – A),
wherein the intermediate element (Harr – 80) comprises a second set of engagement portions (Harr – 83, 84) that are arranged with a freedom of movement with respect to said one of the attachment pieces (Ekman – 5, 7, 16) in a second direction that is orthogonal to the axis of rotation (Ekman – A) and to said first direction,

(Harr – Figure 2 and Page 1 paragraph 18, 20)
Regarding claim 10, Ekman modified by Harr disclose the first set of engagement portions (Harr – 81, 82) and the second set of engagement portions (Harr – 83, 84) are arranged with a freedom of movement with respect to said one of the attachment pieces (Ekman – 5, 7, 16) in an axial direction along the axis of rotation (Ekman – H). (Harr – Figure 2 and Page 1 paragraph 18, 20)
Regarding claim 11, Ekman modified by Harr disclose the rotator further comprises an electric connection (Ekman – 75) arranged to facing the first attachment piece (Ekman – 5, 16) and substantially parallel to the axis of rotation (Ekman – A) or through the rotor (Ekman – 30) of the motor (Ekman – 10), and wherein an electrical swivel (Ekman – 57) is arranged to provide electric signals and/or power to the hydraulic tool (Ekman – 2). (Ekman – Figure 6 and Column 6 lines 25-27, 37-39, 45-50)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over reference Ekman (7311489) in view of reference Harr (2014/0030008) as applied to claim 1 above, and further in view of reference Kuzma (2016/0084005).
Regarding claim 5, Ekman modified by Harr disclose the claimed invention as stated above but do not disclose the other hydraulic couplings to provide the hydraulic 
Kuzma disclose apparatus comprising: a hydraulic tool (10); a rotator (34); a pair of hydraulic couplings (12, 14) providing hydraulic fluid to the hydraulic tool (10); and another pair of hydraulic couplings (12’, 14’) providing hydraulic fluid to the rotator (34), wherein the other pair of hydraulic couplings (12’, 14’) is arranged separate from the pair of hydraulic couplings (12, 14) at a distance from and/or off-set from the axis of rotation. (Figure 4 and Page 3 paragraph 61, Page 4 paragraph 74)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the other pair of hydraulic couplings of Ekman by incorporating the separation of the other pair of hydraulic couplings and the pair of hydraulic couplings as taught by Kuzma, since page 4 paragraph 74 of Kuzma states such modification would allow for easier access and maintenance of the hydraulic hoses.
Regarding claim 6, Ekman modified by Harr and Kuzma disclose the other hydraulic couplings (Ekman – 47) to provide the hydraulic motor (Harr – 10) with hydraulic fluid are lead directly to the hydraulic motor (Harr – 10) and not via a swivel connector. (Kuzma – Figure 4)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over reference Ekman (7311489) in view of reference Harr (2014/0030008) as applied to claim 1 above, and further in view of reference Jonsson (8721248).
Regarding claim 7, Ekman modified by Harr disclose the claimed invention as stated above but do not disclose an angle meter.
Jonsson discloses a rotator comprising an angle metering device (70, 71). (Column 2 lines 32-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the rotator arrangement of Ekman by incorporating the angle metering device as taught by Jonsson, since column 2 lines 32-45 of Jonsson states such a modification would allow operator to continuously monitor and map the angle of rotation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over reference Ekman (7311489) in view of reference Harr (2014/0030008) as applied to claim 1 above, and further in view of reference Kohio et al. (2015/0195999).
Regarding claim 12, Ekman discloses swivel coupling is configured for “supplying (delivering and evacuating respectively) hydraulic medium to the operating chambers of the hydraulic means of driving 12 in the rotor 4 and supplying one or more additional consumers”. (emphasis added)
Ekman modified by Harr do not explicitly disclose a urea connection.
Kohio et al. disclose hydraulic tool (12) comprising urea-spreading hoses. (Page 3 paragraph 54).
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the rotator arrangement of Ekman by incorporating the urea-spreading hoses as taught by Kohio et 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731